DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation the inspiratory and expiratory phases in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation the starting time in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation the ending time in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation the protrusor muscle tone in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation the sensor signal in line 4. There is insufficient antecedent basis for this limitation in the claim.


Claim Interpretation
The terms configured to in the claims may be interpreted as intended use. Intended use/functional language does not require that the reference(s) specifically disclose the intended use of the claimed element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by (US 2014/0228905 A1) to Bolea.
Re. claim 15 and 19, Bolea teaches a medical device system, comprising: 
a first/second medical electrical lead (figure 27A, lead body 62; figure 25 displays bifurcated lead in use as a separate attachment of electrode cuffs 64) comprising: 
a first/second elongated lead body extending from a first proximal end to a first distal end with a first distal portion proximate the first distal end, the first distal portion configured for percutaneous advancement via a hollow delivery tool within protrusor muscle tissue below an oral cavity without penetrating into the oral cavity (figure 27A, plurality of cuff electrodes 90A-D on cuff 64 to be implanted to the hypoglossal nerve for stimulation to mimic tongue protrusion [paragraph 0011, 0157] below oral cavity; figure 2) and laterally adjacent to a medial plane of the protrusor muscle tissue on a side opposite the first distal portion to position the second plurality of electrodes carried by the second distal portion along the protrusor muscle tissue on an opposite side of the medial plane than the first plurality of electrodes (figure 25 displays bifurcated lead in use as a separate attachment of electrode cuffs 64 to “facilitate attachment of electrode cuffs 64 to different branches of the same nerve or different nerves” [paragraph 0198]); 
a first/second plurality of electrodes spaced apart along the first distal portion for implantation within the protrusor muscle tissue below the oral cavity (figure 27A, plurality of cuff electrodes 90A-D on cuff 64); and 
a pulse generator configured to receive the first proximal end and deliver electrical stimulation pulses to activate the protrusor muscle tissue via the first plurality of electrodes to sustain a protruded state of a tongue of a patient throughout a therapy delivery time period (figure 1, pulse generator 50; paragraph 0711).

Re. claim 16, Bolea further teaches wherein the pulse generator is configured to sequentially select at least a first bipolar pair and a second bipolar pair from the first plurality of electrodes during the therapy delivery time period to sequentially activate at least a first portion of the protrusor muscle tissue and a second portion of the protrusor muscle tissue, respectively, to sustain the protruded state of the tongue throughout the therapy delivery time period (figure 27B, two sets of electrodes with anode A/B and cathodes C/D stimulating the nerve).

Re. claim 17, Bolea further teaches wherein the pulse generator is configured to continuously deliver the electrical stimulation pulses independent of the inspiratory and expiratory phases of the plurality of respiration cycles from the starting time of the therapy delivery time period to the ending time of the therapy delivery time period by: selecting a first bipolar pair from the plurality of electrodes; delivering a first portion of the electrical stimulation pulses via the first bipolar electrode pair for a first duty cycle of the therapy delivery time period; selecting a second bipolar pair from the plurality of electrodes; delivering a second portion of the electrical stimulation pulses via the second bipolar electrode pair for a second duty cycle of the therapy delivery time period (paragraphs 0208-0209, electrodes 90A-D [A-D on 27B] can be operated independently in the lead body 62 for stimulation).

Re. claim 18, Bolea further teaches further comprising a sensor configured to produce a signal correlated to protrusor muscle tone, wherein the pulse generator is configured to: determine a state of the protrusor muscle tone based on the sensor signal; and adjust the electrical stimulation pulses during the therapy delivery time period based on the determined state of the protrusor muscle tone (paragraph 0393-0400 – figure 54 includes oral appliances 530-540 to be worn to measure tongue protrusion force; patient selection[of stimulation therapy] may be made based on tongue force during stimulation).

Re. claim 20, Bolea further teaches wherein the first elongated lead body has a length that extends a maximum distance from the distal portion to the pulse generator when the pulse generator is implanted along a neck of the patient (figures 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bolea (US 2008/0103407 A1) teaches a device/system for nerve stimulation for sleep apnea by stimulating the hypoglossal nerve to innervate the genioglossal muscle to protrude.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792